Citation Nr: 0327008	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-06 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of improved 
pension benefits in the amount calculated as $6,636.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1970. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 decision by the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the veteran requested a hearing before the Board, he 
withdrew this request and appeared at a hearing before a 
hearing officer at the RO in November 2001.


FINDINGS OF FACT

1.  The veteran was granted entitlement to improved pension 
in July 1996.  VA advised the veteran that his family income 
to include his spouse's income was excessive for VA purposes 
and pension was denied.

2.  In late August 1996, the veteran reported that he had no 
income from any source.  The RO awarded pension benefits. 

3.  The veteran was overpaid improved pension benefits in the 
calculated amount of $6,636, as a result of unreported income 
of his spouse.

4.  The veteran was paid benefits to which he was not 
entitled because of his willful failure to report the receipt 
of additional earned income by his spouse, despite his 
knowledge that he was required to do so, and that an 
overpayment would likely result from failure to report the 
income.


CONCLUSION OF LAW

Waiver of the recovery of overpayment of improved pension 
benefits, in the calculated amount of $6,636, is precluded by 
the veteran's bad faith.  38 U.S.C.A.  
§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in VA law. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.(West 2002)) became law.  Regulations 
implementing the VCAA have also been published. 38 C.F.R. §§ 
3.102, 3.156(a), 3.326(a) (2003). The VCAA and implementing 
regulations do not apply in waiver cases.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).

The RO granted the veteran improved disability pension in a 
July 1996 rating decision.  However, in August 1996, the RO 
determined that based on the veteran's reported family income 
to include that of his spouse, the veteran's family income of 
$14,400 minus $1737 in unreimbursed medical expenses was 
excessive for VA purposes and denied payment of pension 
benefits.  Later in August 1996, the veteran reported that he 
and his spouse were no longer living together and that he had 
no income.  In October 1996, the RO awarded VA improved 
pension benefits based on zero family income.  The veteran 
was advised in the award letter at that time that his rate of 
pension was directly related to his countable annual family 
income and to notify VA of any changes in income as failure 
to do so might result in the creation of an overpayment.  

In an income and Net Worth Employment Stated received on 
September 30, 1996 the veteran reported that he was living 
with his wife and she earned $13, 000 per year which was the 
total family income.  In November 1996 the RO informed the 
veteran that his monthly pension payment had been reduced 
based on the income of his wife.

Evidence of record reflected that the veteran submitted an 
Eligibility Verification Reports (EVRs) for several years 
from 1997 to 1999 noting that he was married and showing his 
spouse's annual income ranged from $12,000 to $13,000 and 
that they had unreimbursed medical expenses.  The veteran was 
awarded VA improved pension benefits based on his spouse's 
reported income and the unreimbursed medical expenses.  In 
several award letters from 1998 to 2002, the RO listed the 
countable income of both the veteran and his spouse and the 
unreimbursed medical expenses.  These letters again advised 
the veteran that his pension award was based on the income of 
both he and his spouse and advised him to report any change 
in income.
  
In an October 2000 letter, the veteran's spouse submitted 
income information showing that her income for 1997, 1998, 
1999 ranged from approximately $19,000 to $20,000 and that 
there were unreimbursed medical expenses as well.  In October 
2000, the RO notified the veteran that it proposed to 
terminate his disability pension benefits effective from 
February 1, 1997, based on evidence showing that his spouse 
received earned income in excess of the amounts previously 
reported for 1997, 1998, 1999.  In January 2001, the 
veteran's benefits were terminated effective February 1, 
1997.  This action resulted in an overpayment of $6,636.  In 
February 2001, the veteran's spouse again verified her income 
and advised that she and the veteran were living solely on 
her income and could not afford repay the overpayment.  
Waiver was requested at that time.

In a March 2001 decision, the Committee denied the veteran's 
request for waiver.  The Committee determined that there was 
bad faith involved in the creation of the indebtedness on the 
grounds that there was intention on the veteran's part to 
seek an unfair advantage, with knowledge of the consequences, 
and resulting loss to the government, i.e., the veteran's 
continuing receipt of disability pension without reporting 
receipt of additional income of his spouse.

At his November 2001 hearing and in other statements of 
record, the veteran reported that he and his spouse lived in 
the same house, but were not together as a married couple and 
the his spouse owned the house and provided the food.  The 
veteran reported that he did not know what her total income 
was, but that he had no income, other than the $50,000 lump 
sum payment in received in late 1997.  Subsequent records 
submitted by the veteran indicated that out of the $50,000 he 
received a net amount of $17.740.49.  

Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any of the indebtedness where any one 
of the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith. 38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.963(a) (2003).

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government." A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government." The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence." 38 C.F.R. § 1.962(b) (2003).

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2003).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2003).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965). 

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2003); see Richards v. Brown, 9 Vet. App. 
255 (1998). 

Turning to the facts of this case, in March 2001, the 
Committee denied the veteran's request for waiver of recovery 
of a $6,636 overpayment because there was bad faith involved 
in the creation of the indebtedness.  The Board concurs that 
the veteran acted in bad faith in not reporting his spouse's 
entire earned income.  As noted above, he had been repeatedly 
instructed to report such changes and advised that his 
pension award was based on his report of the amount of his 
spouse's income.

The evidence of record establishes that the veteran's failure 
to report his spouse's entire receipt of income was not mere 
inadvertence.  Evidence of record shows that the veteran 
reported to the VA in 1997, 1998, 1999 that he was married 
and living with spouse and that their only income was that of 
his spouse of approximately $12,000 to 13,000 per year less 
unreimbursed medical expenses.  

At his November 2001 hearing and in other statements of 
record, the veteran reported that he and his spouse lived in 
the same house, but were not together as a married couple and 
the his spouse owned the house and provided the food.  The 
veteran reported that he did not know what her total income 
was, but that he had no income, other than the $50,000 lump 
sum payment in received in late 1997.  The record shows that 
the veteran did not report this income at that time of 
receipt.  

Upon review, the Board finds that the veteran knew he had to 
report the correct income of his spouse and any additional 
money that he received, and he knew the consequences of 
failing to report it.  His failure to report the receipt of 
all of the earned income by his spouse was the direct cause 
of the overpayment of VA benefits, and represents a willful 
intention on his part to seek an unfair advantage.  

Therefore, waiver of the debt of $6,636 is precluded by law, 
regardless of the veteran's current financial status or any 
of the other elements of the standard of equity and good 
conscience to which he refers.  See 38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2000) 
(directing that considerations of equity and good conscience 
are inapposite where fraud, misrepresentation or bad faith is 
found).


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $6,636 is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



